DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on May 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 14 of U.S. Patent No. 10,182,974 in view of Darby et al. (2010/0098737). 
Regarding claim 15, ‘974 teaches a dental filler system comprising a dental filler including a body of polytetrafluoroethylene material (see claim 8, polytetrafluoroethylene filament) extending form a first end to a second end (see claim 8, first and second ends), the dental filler having a first cross sectional area at the first end and a second cross sectional area at the second end (see claim 8 regarding the first and second diameters, it is noted that diameters obviously have a cross sectional area) and a dental prosthetic including  an access channel having a third cross sectional area larger than the first and second cross sectional areas (see claim 8, dental prosthetic with access channel having a third diameter that is larger than the first and second diameter, it is noted that the diameter would obviously have a cross sectional area and since the diameter is larger, the cross sectional area would be larger), wherein the dental filler is configured to be positioned within the access channel and to be compressed within the access channel to increase the first and second cross sectional areas of the dental filler while the dental filler is within the access channel (see claim 8 regarding the filament being compressed within the access channel to increase the first and second diameters, as discussed above, increasing the diameters obviously increases the cross sectional area). ‘974 teaches the invention as substantially claimed and discussed above in 
Darby teaches it is known to have a system comprising a dental element comprising an anti-bacterial material (see par. 6, 18). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the filler of ‘974 to include an anti-bacterial material as taught by Darby in order to prevent bacteria growth.
Regarding claim 16, ‘974 teaches the first cross sectional area is greater than the second cross sectional area (see claim 9, such that second end of ‘974 is interpreted as the first end and the same for the other end).
Regarding claims 17 and 21-22, ‘974 does not specifically claim that the first cross sectional area is the same as the second cross sectional area, the body has a circular cross section and the body has a square cross sectional area, however, it is noted that the it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the filler as an obvious matter of design choice (see MPEP 2144.04, IV, B). It is noted that depending on the size and shape of the access channel of the prosthetic, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape and size of the filler to fill the access channel.  
Regarding claim 20, 974 teaches the body has a length extending between the first end and the second end (see claim 8, a first length) and the length corresponds to a depth of the access channel (see claim 8, the length being longer than the length of the 
Regarding claims 18-19 ‘974 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the anti-bacterial material is on an external surface of the filler and impregnated within the filler.
Darby teaches it known to provide the anti-bacterial material being coated (i.e. on the external surface) of a device or impregnated (see par. 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the filler of ‘974 to include an anti-bacterial material as taught by Darby in order to prevent bacteria growth.

It is noted that the current application is a divisional of ‘974, however, it is noted that the claims are directed towards the same invention as the parent and are not directed towards the non-elected species/invention of the parent, therefore, prohibition against nonstatutory double patenting does not apply (see MPEP 804.01, specifically situation (B) and (F).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed system comprising a dental filler including body of polytetrafluoroethylene having a first cross sectional area at the first end and a second cross sectional area at the second end and a dental prosthetic including an access channel having a third cross sectional area larger than the first and second cross .
The closest prior art of Staubli et al. (5,604,373) teaches the first end having a cross sectional area larger than the cross sectional area of the access channel to provide a cork type fit, such that the filler is compressed to reduce the first cross sectional area.
The prior art of Cho (KR 20-2014-0005818) teaches a dental filler made of polytetrafluoroethylene to fill an access channel, however, does not teach the access channel having a cross sectional area larger than the first and second cross sectional areas of the filler and that the filler is configured to be compressed within the access channel to increase the first and second cross sectional areas of the dental filler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/2/2021